Citation Nr: 1543872	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  13-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Evaluation of gastroesophageal reflux disease (GERD), rated as 10 percent disabling prior to October 25, 2012.

2.  Evaluation of GERD, rated as 30 percent disabling from October 25, 2012.

3.  Entitlement to a total disability rating based upon individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the Veteran's appeal, the RO assigned an increased 30 percent rating for the Veteran's service-connected GERD from October 25, 2012. As higher ratings for the disability are available prior to and from this date, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2015, the Veteran and his spouse presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's GERD has been manifested by persistently recurrent epigastric distress with pyrosis, reflux, and regurgitation, productive of considerable impairment of health.

2.  The Veteran's service-connected disability is not rated at 60 percent or more and he has not been shown unable to maintain gainful employment because of his service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for an initial 30 percent rating for GERD, prior to October 25, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

2.  The criteria for a rating in excess of 30 percent rating for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating, this claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to this claim on appeal is unnecessary.

With respect to the claim for a TDIU, in a November 2013 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for TDIU. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the November 2013 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.

The Veteran was also provided with a VA examination in October 2012 as to the disability on appeal.  As the examination was based on review of the Veteran's symptoms and complaints, discuss his disability in relation to the pertinent rating criteria, it is adequate for adjudication purposes.

Furthermore, as will be explained in detail below, the Veteran does not meet the schedular criteria for his TDIU claim.  As such, a VA general medical examination for the purposes of aiding his TDIU claim is not necessary and further development is not warranted.

Finally, the Veteran also presented testimony (mainly through his spouse due to difficulties with communication) at a hearing in June 2015.  During the hearing, the Veterans Law Judge clarified the issues and explained the basis for rating disabilities and for award of a TDIU. His functional impairment and manifestations were addressed. The Veteran was provided an opportunity to submit additional evidence, and the record was held open for 60 days for the Veteran to submit additional evidence.  An additional medical statement was submitted shortly after the hearing, but no additional pertinent evidence has been received to date.  The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims for increased rating for right and left ankle/foot disabilities are thus ready to be considered on the merits.

II.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the Veteran has been granted staged ratings for the service-connected GERD. As such, the Board will consider the propriety of the ratings at each stage, and whether additional staged rating is warranted for this disability on appeal.

The Veteran's service-connected GERD is rated as 10 and 30 percent disabling by analogy to hiatal hernia, 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this code, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating applies with two or more of the symptoms for the 30 percent evaluation of less severity.  

The pertinent evidence of record includes a May 2010 VA treatment report noting that the Veteran's weight was 181 pounds.  

A June 2010 VA treatment report indicates a history of swallowing problems/dysphagia since the Veteran's most recent stroke.  

A July 2010 VA nutrition consultation reflects a diet history of poor intake, poor appetite, and swallowing problems, though with no recent choking.  He denied chewing problems. Diagnoses of weight loss, dysphagia, and dementia were indicated.  

The Veteran's weight was noted to be 162.3 pounds on VA treatment in August 2010.

On VA examination in February 2011, the Veteran denied any history of nausea and vomiting or hematemesis or melena.  He took Omeprazole for his gastric condition with good results.  He had occasional history of diarrhea and constipation.  He reported no periods of incapacitation due to stomach or duodenal condition.  He denied abdominal pain, and noted that he did not have regurgitation or heartburn if he took his medications on time.  He denied any history of anemia. The Veteran reported that he had 5 strokes in the past, and had been losing weight since his first stroke.  He reported that his gastric condition did not affect his activities of daily living, recreational activities, or employment.  

Objectively, the Veteran's abdomen was soft and nontender.  There were no masses or organomegaly.  Bowel sounds were active in all quadrants.  There were no bruits or hernia.  He did not have hepatosplenomegaly.  There was no tenderness to palpation.  The examiner diagnosed GERD.

A February 2011 VA report notes that the Veteran weighed 160 pounds.

The Veteran's weight was 152.7 pounds on VA treatment in August 2011, while it was 154 pounds on VA treatment in March 2012.  

An August 2011 VA treatment report indicates that the Veteran was to be placed on Glucerna (for diabetics) but requested that it not be the low-calorie formula, as he had been losing weight and his wife thought he needed the calories.

In a July 2012 notice of disagreement, the Veteran reported that he had nausea with every single meal, and this led to vomiting 3 to 4 times a week.  He had frequent heartburn and pain in his shoulders which he had been dealing with for over 50 years.  He reported that he had lost a lot of weight.

In an August 2012 statement, the Veteran reported that, in the last 2 years, he had lost approximately 50 pounds due to being unable to digest food properly.  He also endorsed coughing.

On VA examination in October 2012, the examiner noted that the Veteran had a history of multiple strokes and his wife was his historian.  She reported that for multiple years, the Veteran complained of heartburn, reflux, regurgitation, and food getting caught in his throat.  She stated that he would belch frequently every day.  He had been treated with Omeprazole for several years.  A change was attempted to Zantac, but this resulted in increased episodes of regurgitation, and he was now back to Omeprazole.  His wife cut up his foods for him and gave him small drinks of liquid, but noted that he coughed frequently during eating but also throughout the day.

The examiner listed the following signs and symptoms due to GERD:  persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation.  Anemia, weight loss nausea, vomiting, hematemesis, and melena were not endorsed.  The Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the service-connected condition.  

The examiner diagnosed GERD and hiatal hernia.  She noted that the conditions did not impact his ability to work.  

In a February 2014 statement, private physician Dr. A. noted that the Veteran's GERD had been a chronic, recurrent problem for the past 2 years.

In a June 2015 statement, the Veteran's private physician Dr. V. noted that the Veteran's GERD was so severe as to caused difficulty for him when eating and was leading to severe malnutrition.  

During the Veteran's June 2015 Board hearing, the Veteran's spouse testified on his behalf due to communication problems stemming from stroke residuals.  She noted that he vomited up to 20 times daily and regurgitated 10 times daily.  She indicated that, due to his inability to keep down foods, he was malnourished and his weight had gone from 210 pounds to 132 pounds.  Furthermore, she reported that he had anemia and blood in his saliva.  

With respect to the claim for increased rating for GERD prior to October 25, 2012, the aforementioned evidence reflects that the disability has been manifested by consistent symptoms of pain, regurgitation, and reflux productive of considerable impairment of health.  In reaching this determination, we note that the evidence has varied.  However, the 2011 VA examiner did note that symptoms of regurgitation and reflux were present, but managed by medication.  In addition, the Veteran has reported consistent symptoms of nausea, regurgitation, abdominal pain, and inability to keep down foods.  This evidence tends to establish that he had the same symptoms prior to October 2012 that were productive of considerable impairment of health.

While consideration was also given to a 60 percent rating, especially in light of the Veteran's report of vomiting and 50 pound weight loss over a two year period, the Board does not find that his overall disability picture warrants such a rating.  In this regard, the Board notes that the Veteran's GERD has not been shown to be productive of hematemesis or melena with moderate anemia.  In addition, while significant weight loss is documented in treatment records, the record also reflects swallowing difficulties and dysphagia resulting from the Veteran's stroke and various other disabilities impacting his diet and lifestyle including diabetes mellitus and dementia.  Accordingly, the Board does not find that this disability picture, stemming from the Veteran's GERD, alone, more nearly approximates the criteria for a 60 percent rating requiring severe impairment of health.  Thus, a rating higher than 30 percent under Diagnostic Code 7346 is not warranted, to include under any other potentially applicable diagnostic codes for this disability.

The Board has also considered the Veteran's statements and his wife's statements and testimony regarding the severity of his symptoms. Certainly, as lay persons, they are competent to attest to physical symptoms that he experiences or have observed, such as pain and vomiting.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Generally, he has been credible however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 30 percent is warranted at this time. Their statements fail to establish a greater degree of functional impairment. 

While the Veteran's wife has testified that he has anemia and blood in his sputum, the medical evidence of record fails to support these contentions.  While she was provided an additional 60 days after the hearing to submit additional evidence documenting anemia, blood in his sputum, or other symptoms, no additional evidence has been received.  We find the medical evidence to be far more probative of the degree of impairment than their lay statements.  The lay reports of anemia and visible blood are not credible.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Services to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's GERD is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required. In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. The evidence of record certainly shows that the Veteran's disability has impacted his ability to work and perform his work duties. However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder. Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted. 38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and the record reflects that he is not service connected for any other disability at this time.  

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's GERD, as his symptoms have been primarily the same throughout the appeal period. In this regard, the Board finds that an initial 30 percent rating is warranted for the period prior to October 25, 2012, 2012, but that a rating in excess of 30 percent for either period is not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56  (1990).

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

The evidence shows that the Veteran is currently service connected for GERD, rated as 30 percent disabling.  He has no other service-connected disabilities.  Hence, the Veteran fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).

Furthermore, as the evidence does not show that the Veteran is unemployable by reason of his one service-connected GERD disability, extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) is not warranted.  During the Veteran's Board hearing, his spouse testified that he essentially never had been able to work and maintain employment due to his GERD.  However, the evidence of record does not establish unemployability due to GERD alone.  The Veteran's treatment records reflect substantial impairment from other non-service connected disabilities including residuals of multiple strokes.  An August 2007 VA outpatient treatment report includes a notation service that the Veteran had not worked since 1984 when he fell off of a ladder and injured his back.  A December 2009 report notes that he previously worked at a lawn care and his goal was to return to work. A November 2010 entry notes that he was working in heavy lawn work.  In a June 2015 statement, Dr. B. wrote that the Veteran's strokes resulted in Veteran being unable to perform regular daily living activities, and that his neuropathy-caused by diabetes mellitus-resulted in pain so severe that he unable to walk any distance without risk of falls.  The Veteran has also not submitted any information pertaining to his work history or documenting the impact of his GERD, alone, on his employability.

Based on the foregoing, the Board finds that entitlement to TDIU must be denied.



ORDER

An initial 30 percent rating for GERD prior to October 25, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 

 Entitlement to a rating in excess of 30 percent for GERD is denied.

Entitlement to a TDIU is denied




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


